                  8:20-mj-00189-SMB
                Case                 DocDocument
                     1:20-mj-00140-MSN   # 11 Filed:
                                                  8 04/20/20    Page Page
                                                     Filed 04/21/20  1 of 11- of
                                                                              Page  ID # 44 34
                                                                                 6 PageID#
AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District
                                                      __________      of Nebraska
                                                                  District of __________

                  United States of America                                  )
                             v.                                             )    Case No. 8:20mj189
                                                                            )
                                                                            )
                    HYRUM T. WILSON                                              Charging District’s Case No.            1:20MJ140
                                                                            )
                            Defendant                                       )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)               Eastern District of Virginia
                                                                                                                                            .

          I have been informed of the charges and of my rights to:

          (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)       an identity hearing to determine whether I am the person named in the charges;

          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                    committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                    unless I have been indicted beforehand.

          (5)       a hearing on any motion by the government for detention;

          (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          ✔
          u         an identity hearing and production of the warrant.
          ✔
          u         a preliminary hearing.
          ✔
          u         a detention hearing.
          u         an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                    or detention hearing to which I may be entitled in this district. I request that my
                    u preliminary hearing and/or u detention hearing be held in the prosecuting district, at a time set by
                    that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           04/20/2020                                           s/Hyrum T. Wilson as sworn to at videoconference hearing
                                                                                          Defendant’s signature


                                                                      s/Joseph L. Howard as sworn to at teleconference hearing
                                                                                     Signature of defendant’s attorney

                                                                                          Joseph L. Howard
                                                                                   Printed name of defendant’s attorney
District of Nebraska                                                      Page 1 of 4
       Case 1:20-mj-00140-MSN Document 8 Filed 04/21/20 Page 2 of 6 PageID# 35


                          Query    Reports    Utilities   Help   What's New   Log Out

                                                                              CLOSED,CUSTODY

                            U.S. District Court
                     District of Nebraska (8 Omaha)
       CRIMINAL DOCKET FOR CASE #: 8:20-mj-00189-SMB All Defendants


Case title: USA v. Wilson                                   Date Filed: 04/17/2020
Other court case number: 1:20MJ140 USDC - Eastern           Date Terminated: 04/20/2020
                          District of Virginia

Assigned to: Magistrate Judge Susan M.
Bazis

Defendant (1)
Hyrum T. Wilson                              represented by Joseph L. Howard
TERMINATED: 04/20/2020                                      DORNAN, TROIA LAW FIRM
                                                            1403 Farnam Street
                                                            Suite 232
                                                            Omaha, NE 68102
                                                            (402) 884-7044
                                                            Fax: (402) 884-7045
                                                            Email: jhoward@dltlawyers.com
                                                            ATTORNEY TO BE NOTICED

Pending Counts                                               Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                            Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                   Disposition

(Count 1) 21:841(a)(1) & 846
CONSPIRACY TO DISTRIBUTE



https://ned-ecf.sso.dcn/cgi-bin/DktRpt.pl?330197678286353-L_1_0-1                         04/21/2020
District of Nebraska                                                      Page 2 of 4
       Case 1:20-mj-00140-MSN Document 8 Filed 04/21/20 Page 3 of 6 PageID# 36


CONTROLLED SUBSTANCE; (Count
2) 18:844(h)(1) & (m) CONSPIRACY
TO USE A FIRE AND EXPLOSIVES
TO COMMIT COUNT ONE; (Count 3)
18:924(c)(1)(A)(i) POSSESSION OF
FIREARMS IN FURTHERANCE OF
COUNT ONE



Plaintiff
USA                                         represented by Michael P. Norris
                                                           U.S. ATTORNEY'S OFFICE -
                                                           OMAHA
                                                           1620 Dodge Street
                                                           Suite 1400
                                                           Omaha, NE 68102-1506
                                                           (402) 661-3700
                                                           Fax: (402) 345-5724
                                                           Email: michael.norris@usdoj.gov
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant U.S. Attorney

                                                           Raj Parekh
                                                           UNITED STATES ATTORNEY'S
                                                           OFFICE - ALEXANDRIA, VA
                                                           2100 Jamieson Avenue
                                                           Alexandria, VA 22314
                                                           (703) 299-3700
                                                           Fax: (703) 299-3982
                                                           Email: raj.parekh@usdoj.gov
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant U.S. Attorney


 Date Filed      #   Docket Text
 04/17/2020      1 RULE 5 COMPLAINT - OUT (Copy of Complaint from USDC - Eastern
                   District of Virginia; 1:20MJ140) as to defendant Hyrum T. Wilson signed by
                   Magistrate Judge Michael S. Nachmanoff. ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE
                   COURT PURSUANT TO THE E-GOVERNMENT ACT AND FEDERAL
                   RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD
                   IN MULTI-DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                   (LKO) (Additional attachment(s) added on 4/20/2020:
                   # 1 Warrant) (LKO). (Entered: 04/20/2020)
 04/20/2020      2 RESTRICTED ORDER as to defendant Hyrum T. Wilson. ACCESS TO THE
                   PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE




https://ned-ecf.sso.dcn/cgi-bin/DktRpt.pl?330197678286353-L_1_0-1                       04/21/2020
District of Nebraska                                                      Page 3 of 4
       Case 1:20-mj-00140-MSN Document 8 Filed 04/21/20 Page 4 of 6 PageID# 37


                     COURT PURSUANT TO THE E-GOVERNMENT ACT AND FEDERAL
                     RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD
                     IN MULTI-DEFENDANT CASES MAY ACCESS THIS DOCUMENT. Initial
                     Appearance set for 4/20/2020 at 2:00 PM by video conferencing before
                     Magistrate Judge Michael D. Nelson. Ordered by Magistrate Judge Michael D.
                     Nelson. (KLF) (Entered: 04/20/2020)
 04/20/2020      3 NOTICE OF ATTORNEY APPEARANCE by Attorney Joseph L. Howard as
                   to defendant(s) Hyrum T. Wilson. (Howard, Joseph) (Entered: 04/20/2020)
 04/20/2020      5 NOTICE OF ATTORNEY APPEARANCE by Attorney Raj Parekh appearing
                   for USA as to defendant Hyrum T. Wilson. (LKO) (Entered: 04/20/2020)
 04/20/2020      8 TEXT MINUTE ENTRY for proceedings held on 4/20/2020 before Magistrate
                   Judge Michael D. Nelson as to defendant Hyrum T. Wilson. Rule 5 hearing
                   held. Judge, Defendant, and Government are present by WebEx/Video
                   Conference. Defendant's counsel present by telephone. Identity Hearing
                   waived. Preliminary Hearing waived. Detention hearing held. Defendant
                   concedes on the issue of detention. Government's oral motion for detention is
                   granted as to flight and danger. Defendant found to be person charged.
                   Commitment to the Eastern District of Virginia entered. Rule 5 order
                   forthcoming. Attorneys for the government, and the defendant will make an
                   effort to coordinate the setting of Defendant's next appearance in the Eastern
                   District of Virginia with the United States Marshal, and Clerk of Court.
                   Defendant remanded to the custody of the U.S. Marshal for transfer to the
                   charging district. Hearing held by Internet/Telephonic Conferencing;
                   Appearance for Plaintiff: Thomas J. Kangior, Raj Parekh, USA; Appearance for
                   Defendant: Joseph L. Howard, Retained; Courtroom Deputy: Sara Pankoke;
                   Court Reporter: Digital Recorder. No interpreter used during hearing. Time
                   Start: 2:07 PM; Time Stop: 2:24 PM; Time in Court: 17 Minutes. (SLP)
                   (Entered: 04/20/2020)
 04/20/2020      9 ORDER of Detention as to defendant Hyrum T. Wilson. Ordered by Magistrate
                   Judge Michael D. Nelson. (SLP) (Entered: 04/20/2020)
 04/20/2020     10      AUDIO FILE. Audio as to Defendant (1) Hyrum T. Wilson. Court Date &
                     Time [ 4/20/2020 2:07:03 PM ]. File Size [ 4268 KB ]. Run Time [ 00:17:47 ].
                     (Initial Appearance). (auto-docket). (Entered: 04/20/2020)
 04/20/2020     11 WAIVER of Rule 5 Hearings - right to Identity Hearing, Preliminary Hearing,
                   and Detention Hearing waived by Attorney Joseph L. Howard as to defendant
                   Hyrum T. Wilson. (LKO) (Entered: 04/21/2020)
 04/20/2020     12 RULE 5 ORDER - An Indictment and Warrant (charging document) having
                   been filed in the Eastern District of Virginia, charging the above-named
                   defendant with (Count I) 21:841(a)(1) & 846, (Count 2) 18:844(h)(1) & (m),
                   and (Count 3) 18:924(c)(1)(A)(i), and the defendant having been arrested in the
                   District of Nebraska, proceedings to commit defendant to another district were
                   held in accordance with Fed.R.Cr.P. Rule 5. The defendant had an initial
                   appearance here in accordance with Fed.R.Cr.P.5 and was informed of the
                   provisions of Fed.R.Cr.P.20 as to defendant Hyrum T. Wilson. Ordered by




https://ned-ecf.sso.dcn/cgi-bin/DktRpt.pl?330197678286353-L_1_0-1                        04/21/2020
District of Nebraska                                                      Page 4 of 4
       Case 1:20-mj-00140-MSN Document 8 Filed 04/21/20 Page 5 of 6 PageID# 38


                     Magistrate Judge Michael D. Nelson. (LKO) (Entered: 04/21/2020)
 04/20/2020     13 COMMITMENT TO ANOTHER DISTRICT as to Hyrum T. Wilson.
                   Defendant committed to District of USDC - Eastern District of Virginia.
                   Ordered by Magistrate Judge Michael D. Nelson.(LKO) (Entered: 04/21/2020)
 04/21/2020     14 Notice to USDC - Eastern District of Virginia of a Rule 5 Initial Appearance as
                   to defendant Hyrum T. Wilson. Your case number is: 1:20MJ140. The
                   following documents are available on the public docket: Audio File 10 , Order
                   12 , Order of Detention 9 , Notice of Attorney Appearance - USA 5 , Notice of
                   Attorney Appearance - Defendant 3 , Initial Appearance 8 , Waiver of Rule 5
                   Hearings 11 , and Commitment to Another District 13 . NOTE: All sealed and
                   restricted documents will be sent via a separate e-mail. To request additional
                   transfer information, please send a request to: clerk@ned.uscourts.gov. (LKO)
                   (Entered: 04/21/2020)




https://ned-ecf.sso.dcn/cgi-bin/DktRpt.pl?330197678286353-L_1_0-1                        04/21/2020
                8:20-mj-00189-SMB
              Case                 DocDocument
                   1:20-mj-00140-MSN   # 13 Filed:
                                                8 04/20/20    Page Page
                                                   Filed 04/21/20  1 of 16- of
                                                                            Page  ID # 46 39
                                                                               6 PageID#
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                         DistrictDistrict
                                                    __________    of Nebraska
                                                                          of __________

                  United States of America                            )
                             v.                                       )
                                                                      )       Case No. 8:20mj189
                                                                      )
                    HYRUM T. WILSON                                   )          Charging District’s
                           Defendant                                  )          Case No.    1:20MJ140

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                     Eastern       District of Virginia              ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:        ✔ will retain an attorney.
                                u
                                u is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             04/20/2020                                                              s/Michael D. Nelson
                                                                                            Judge’s signature

                                                                          Michael D. Nelson, United States Magistrate Judge
                                                                                          Printed name and title
